Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are the claims hereby under examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bullington (US 20180353117 A1).
Regarding Claim 1, Bullington discloses a diversion device ([0117] device 400 shown in FIGS. 7 and 8 can be used to divert (e.g., passively) a first or initial volume of bodily fluid) comprising:
a housing ([0113], housing 430) having an inlet conduit ([0113], inlet 432 formed … fluidically coupled … via a lumen 421 defined by the flexible tubing 420) and an outlet conduit ([0113], outlet tubing 447), wherein the housing is configured to receive an initial flow of blood and a subsequent flow of blood ([0117], device 400 shown in FIGS. 7 and 8 can be used to divert (e.g., passively) a first or initial volume of bodily fluid such that subsequently procured bodily fluid samples have reduced contamination from microbes such as, for example, dermally residing microbes and/or the like) through the inlet conduit ([0120], he bodily fluid can flow from the inlet 432, through a portion of the fluid flow path 433 and into the sequestration portion 434), and
wherein the housing is configured to allow the subsequent flow of blood to exit the diversion device through the outlet conduit ([0120], any subsequent volume of bodily fluid flows through the lumen 441 of the hydrophilic material 440 (e.g., as a result of the increase in diameter thereof) and to the outlet 436 of the housing 430);
a filter ([0115], hydrophilic material 440) positioned within the housing adjacent to the outlet conduit (See Fig. 8, the filter 440 is within housing 430 and adjacent to outlet conduit 447), wherein the filter comprises a material that allows air, but not blood, to pass through it ([0115], the hydrophilic material 440 can be any suitable material and/or flow controller configured to attract, collect, and/or absorb fluid. Air permeable vent material 242 is disclosed as a flow controller in [0100]); 
a diversion chamber ([0115], sequestration portion 343) defined by portions of the housing and the filter (See Fig. 8, defined by walls of housing 430 near the inlet 432 and by the filter 440), wherein the diversion chamber is configured to receive and retain the initial flow of blood ([0119], the bodily fluid flowing through the fluid flow path 433 can enter the sequestration portion 434 and can engage the hydrophilic material 440, which in turn, absorbs, attracts, retains, and/or sequesters the initial volume of bodily fluid as the initial volume flows into the sequestration portion 434); and
an internal conduit ([0115], lumen 441. The broadest reasonable interpretation of a conduit is “a means for transporting,” Definition provided by Merriam-Webster. A lumen defined by the negative space in a material is a means for transporting the fluid) positioned within the housing (See Fig. 8, lumen 441 is within housing 430), wherein the internal conduit is configured to permit the subsequent flow of fluid to exit the diversion device ([0120], any subsequent volume of bodily fluid flows through the lumen 441 of the hydrophilic material 440 and to the outlet 436 of the housing 430).
[0119], a fluid collection device can be fluidically coupled to the outlet tubing 447 prior to withdrawing the initial volume of bodily fluid. In such instances, the fluid collection device can define a negative pressure (e.g., the fluid collection device can be an evacuated container or the like) that can be operable in drawing or withdrawing the bodily fluid from the patient. In such embodiments, because the sequestration portion 434 is upstream of the fluid collection device, the bodily fluid flowing through the fluid flow path 433 can enter the sequestration portion 434 and can engage the hydrophilic material 440, which in turn, absorbs, attracts, retains, and/or sequesters the initial volume of bodily fluid as the initial volume flows into the sequestration portion 434).
Regarding Claim 10, Bullington discloses the diversion device of claim 9 as described above, wherein the internal conduit is configured to permit the subsequent flow of fluid to exit the diversion device using only the vacuum pressure created by the collection vessel coupled to the diversion device ([0120], the outlet 436 is in fluid communication with one or more fluid collection devices (e.g., via the outlet tubing 447) such that the subsequent volume(s) of the bodily fluid can flow from the inlet 432, through the fluid flow path 433, the lumen 441 of the hydrophilic material 440, the outlet 436, and the outlet tubing 447, and into the fluid collection device (not shown). One of ordinary skill in the art would recognize that the collection device disclosed is acting to create a negative pressure to draw fluid into the device and the initial flow saturates the filter and opens the lumen and that a subsequent flow of blood is drawn by the same negative pressure through the lumen 441 into the collection device).
Regarding Claim 16, Bullington discloses a blood collection method ([0003], diversion, sequestration, and/or isolation devices and methods) comprising:
assembling a blood collection pathway from a patient ([0117], a user such as a doctor, physician, nurse, phlebotomist, technician, etc. can manipulate the device 400 by inserting at least a portion of the needle 414 into a patient's vein (e.g., a venipuncture event) and/or can otherwise establish fluid communication between the needle 414 and the patient. Once in fluid communication with the patient, bodily fluid can flow from the bodily fluid source (e.g., the vein of the patient), through the inlet device 410, and into the housing 430) to a collection vessel ([0119], a fluid collection device can be fluidically coupled to the outlet tubing 447 prior to withdrawing the initial volume of bodily fluid), 
wherein the blood collection pathway comprises a first needle piercing the skin of the patient ([0117], inserting at least a portion of the needle 414 into a patient's vein) and a diversion device ([0118], housing 430), and
collection device can define a negative pressure) that draws (a) an initial flow of blood from the patient through the first needle and into the diversion device ([0119], can be operable in drawing or withdrawing the bodily fluid from the patient. One of ordinary skill in the art would understand that the blood is drawn through the needle and into the device) and (b) a subsequent flow of blood through the first needle and the diversion device, respectively, and into the collection vessel ([0120], saturation of the hydrophilic material 440 (e.g., the absorption and/or sequestration of the initial amount or volume) can place the device 400 in a second state or configuration, in which any subsequent volume of bodily fluid flows through the lumen 441 of the hydrophilic material 440 (e.g., as a result of the increase in diameter thereof) and to the outlet 436 of the housing 430. As described in detail above, the outlet 436 is in fluid communication with one or more fluid collection devices (e.g., via the outlet tubing 447) such that the subsequent volume(s) of the bodily fluid can flow from the inlet 432, through the fluid flow path 433, the lumen 441 of the hydrophilic material 440, the outlet 436, and the outlet tubing 447, and into the fluid collection device (not shown)), and
wherein the diversion device comprises:
a housing ([0113], housing 430) having an inlet conduit ([0113], inlet 432 formed … fluidically coupled … via a lumen 421 defined by the flexible tubing 420) and an outlet conduit ([0113], outlet tubing 447), wherein the housing is configured to receive an initial flow of blood and a subsequent flow of blood ([0117], device 400 shown in FIGS. 7 and 8 can be used to divert (e.g., passively) a first or initial volume of bodily fluid such that subsequently procured bodily fluid samples have reduced contamination from microbes such as, for example, dermally residing microbes and/or the like) through the inlet conduit ([0120], he bodily fluid can flow from the inlet 432, through a portion of the fluid flow path 433 and into the sequestration portion 434), and
wherein the housing is configured to allow the subsequent flow of blood to exit the diversion device through the outlet conduit ([0120], any subsequent volume of bodily fluid flows through the lumen 441 of the hydrophilic material 440 (e.g., as a result of the increase in diameter thereof) and to the outlet 436 of the housing 430);
a filter ([0115], hydrophilic material 440) positioned within the housing adjacent to the outlet conduit (See Fig. 8, the filter 440 is within housing 430 and adjacent to outlet conduit 447), wherein the filter comprises a material that allows air, but not blood, to pass through it ([0115], the hydrophilic material 440 can be any suitable material and/or flow controller configured to attract, collect, and/or absorb fluid. Air permeable vent material 242 is disclosed as a flow controller in [0100]); 
a diversion chamber ([0115], sequestration portion 343) defined by portions of the housing and the filter (See Fig. 8, defined by walls of housing 430 near the inlet 432 and by the filter 440), wherein the diversion chamber is configured to receive and retain the initial flow of blood ([0119], the bodily fluid flowing through the fluid flow path 433 can enter the sequestration portion 434 and can engage the hydrophilic material 440, which in turn, absorbs, attracts, retains, and/or sequesters the initial volume of bodily fluid as the initial volume flows into the sequestration portion 434); and
an internal conduit ([0115], lumen 441. The broadest reasonable interpretation of a conduit is “a means for transporting,” Definition provided by Merriam-Webster. A lumen defined by the negative space in a material is a means for transporting the fluid) positioned within the housing (See Fig. 8, lumen 441 is within housing 430), wherein the internal conduit is configured to permit the subsequent flow of fluid to exit the diversion device ([0120], any subsequent volume of bodily fluid flows through the lumen 441 of the hydrophilic material 440 and to the outlet 436 of the housing 430).
Regarding Claim 17, Bullington discloses the method of claim 16 as described, wherein the blood collection pathway is a closed system ([0281], In other embodiments, any of the control devices can be physically coupled to, attached to, mated to, and/or otherwise formed with (e.g., as an assembly or as an integral or monolithic construction) a fluid collection device during a manufacturing process. This can be done prior to sterilization so the collection pathway(s) and connection interface(s) (e.g., where the control device couples to the fluid collection device) maintain a closed-system, fluid control and/or mechanical diversion device within a sterile environment that is not subject to touch-point contamination from external sources) that prevents an initial flow of air through the diversion device of claim 1 from being vented into the atmosphere (Device 400 lacks a vent on in communication with the outside environment and appears to be a fully closed system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bullington (US 20180353117 A1) as applied to claim 1 above, and further in view of Nishikawa (US 6315738 B1).
Regarding Claim 2, Bullington discloses the diversion device of claim 1 as described above.
However, Bullington does not explicitly disclose wherein a portion of the housing comprises a hydrophilic material. Nishikawa teaches a blood collecting device (Col. 1 lines 7-14, body fluid-collecting and detecting unit for use in such assembly) wherein a portion of a housing comprises a hydrophilic material (Col. 10 lines 44-57, test strip housing, however, is preferably formed from a material of high hydrophilicity such as acryl resin). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Bullington to be hydrophilic as taught by Nishikawa to improve the sucking of the body fluid into the flow path (Nishikawa Col. 10 lines 44-57). One of ordinary skill in the art would recognize that the simple substitution of a housing material would be a mere design choice meant to optimize performance of the device that would have been obvious. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington (US 20180353117 A1) and Nishikawa (US 6315738 B1) as applied to claim 2 above, and further in view of Rodgers (US 20180271425 A1) and Aldecoa (US 20160354020 A1).
Regarding Claim 3, modified Bullington teaches the diversion device of claim 2 as described above.
However, modified Bullington does not teach wherein a portion of the internal conduit comprises a hydrophobic material. Rodgers teaches a diversion device ([0014], a blood sequestration device) wherein a portion of an internal conduit (See Fig. 1, “internal conduit” is the chamber 30 formed by the housing 40) comprises a hydrophobic material ([0069], Housing 50 and 40 can be formed of any suitable material, including plastic, such as acrylonitrile butadiene styrene (ABS) or other thermoplastic or polymeric material (one of ordinary skill would recognize that plastic is hydrophobic)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen in the hydrophilic material disclosed by Bullington to include a hydrophobic material in the internal conduit as taught by Rodgers to delay coagulation of blood as taught by Aldecoa ([0082]).
Regarding Claim 4, modified Bullington teaches the diversion device of claim 3 as described above, and Bullington further discloses wherein the internal conduit extends into the diversion chamber (See Fig. 8, lumen 441 extends into chamber 434), and wherein a cross-sectional area of the diversion chamber is larger than a cross- sectional area of the internal conduit (See Fig. 8, the lumen 441 in the closed state has a radium smaller than the chamber 434 formed between the housing 430’s walls. Thus a cross-sectional area of the lumen is smaller).
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington (US 20180353117 A1).
[0280], In some embodiments, any of the embodiments and/or components of the embodiments can be packaged and sold as a kit) comprising:
assembling ([0279], In such embodiments, a user can, for example, open one or more packages containing one or more components, can assemble the components to form the fluid control device) a blood collection pathway (device 400 described in claim 1 above) from a patient to a collection vessel ([0113], fluid collection device), 
wherein the blood collection pathway (Shown in Fig. 8 and described in [0111]-[0120]) comprises a first needle piercing the skin of the patient ([0117], inserting at least a portion of the needle 414 into a patient's vein) and the diversion device of claim 1 (device 400 described above), and
wherein the collection vessel has a sub-atmospheric internal pressure ([0119], the fluid collection device can define a negative pressure) that draws (a) an initial flow of blood from the patient through the first needle and into the diversion device ([0119], can be operable in drawing or withdrawing the bodily fluid from the patient. One of ordinary skill in the art would understand that the blood is drawn through the needle and into the device) and (b) a subsequent flow of blood through the first needle and the diversion device, respectively, and into the collection vessel ([0120], saturation of the hydrophilic material 440 (e.g., the absorption and/or sequestration of the initial amount or volume) can place the device 400 in a second state or configuration, in which any subsequent volume of bodily fluid flows through the lumen 441 of the hydrophilic material 440 (e.g., as a result of the increase in diameter thereof) and to the outlet 436 of the housing 430. As described in detail above, the outlet 436 is in fluid communication with one or more fluid collection devices (e.g., via the outlet tubing 447) such that the subsequent volume(s) of the bodily fluid can flow from the inlet 432, through the fluid flow path 433, the lumen 441 of the hydrophilic material 440, the outlet 436, and the outlet tubing 447, and into the fluid collection device (not shown)), and
[0281], In other embodiments, any of the control devices can be physically coupled to, attached to, mated to, and/or otherwise formed with (e.g., as an assembly or as an integral or monolithic construction) a fluid collection device during a manufacturing process. This can be done prior to sterilization so the collection pathway(s) and connection interface(s) (e.g., where the control device couples to the fluid collection device) maintain a closed-system, fluid control and/or mechanical diversion device within a sterile environment that is not subject to touch-point contamination from external sources) that prevents an initial flow of air through the diversion device of claim 1 from being vented into the atmosphere (Device 400 lacks a vent on in communication with the outside environment and appears to be a fully closed system).
However, Bullington does not explicitly disclose a kit comprising instructions to assemble. It would have been notoriously obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include instruction in the kit of parts provided to the user so that the user can properly assemble the components of the device and the user can transfer a bodily fluid sample with reduced contamination into a fluid collection device (Bullington [0279]). One of ordinary skill in the art would recognize that applying the known technique of including instructions to the kit of parts to be assembled as disclosed by Bullington would yield only the predictable result of the user being able to properly assemble the device.  
Regarding Claim 15, Bullington teaches the blood collection kit of claim 11 as described above, wherein the collection vessel contains one or more a bacterial growth media, an antibiotic scavenger, or a pH sensor ([0049], a sample reservoir can include, for example, any suitable additive and/or the like. An additive can be any suitable substance…which occupies at least a portion of the inner volume defined by the sample reservoir…In other embodiments, a sample reservoir can contain, for example, an aerobic culture medium or an anaerobic culture medium. In general, a culture medium is a nutrient rich and/or environmentally controlled medium that promotes growth (and/or any other suitable media), which occupies at least a portion of the inner volume defined by the sample reservoir).
Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington (US 20180353117 A1) as applied to claims 11 and 16 above, and further in view of Rodgers (US 20180271425 A1).
Regarding Claim 12, Bullington teaches the blood collection kit of claim 11 as described above.
However, Bullington does not explicitly disclose wherein the blood collection pathway further comprises a holder having a second needle piercing a cap of the collection vessel. Rogers teaches a blood sequestration device ([0014], a blood sequestration device) wherein a blood collection pathway further comprises a holder having a second needle piercing a cap of the collection vessel ([0137], blood sample collection device 2004 includes a protective shield that includes a sealed collection needle on which a sealed vacuum-loaded container is placed, which, once pierced by the collection needle, draws in a blood sample under vacuum pressure or force through the conduit 2006 from the patient needle 2002). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic blood collection device disclosed by Bullington to be include the holder and needle to pierce a container as taught by Rogers to facilitate the collection of drawing of multiple samples under the vacuum force created by the pierced container (Rogers [0137]). One of ordinary skill in the art would recognize that substituting the known feature of a holder with a needle for connecting a fluid pathway to a blood collection device as taught by Rogers for the generic blood collection device disclosed by Bullington would yield only predictable results. 
Regarding Claim 13, modified Bullington teaches the blood collection kit of claim 12 as described above, and Rogers further teaches wherein a diversion device ([0138], a blood sequestration device 2008) is integrated with the holder (See Fig. 20, sequestration device 2008 and holder 2004 are linked by conduit 2006).
[0138], a blood sequestration device 2008) and the holder ([0137], collection device 2004) are separate units (See Fig. 20, the holder and the sequestration device are separate units integrated together by the fluid conduit 2006).
Regarding Claim 18, Bullington teaches the method of claim 16 as described above.
However, Bullington does not teach wherein the blood collection pathway further comprises a holder having a second needle piercing a cap of the collection vessel. Rogers teaches a blood sequestration device ([0012], methods for reducing blood culture contamination) wherein a blood collection pathway further comprises a holder having a second needle piercing a cap of the collection vessel ([0137], blood sample collection device 2004 includes a protective shield that includes a sealed collection needle on which a sealed vacuum-loaded container is placed, which, once pierced by the collection needle, draws in a blood sample under vacuum pressure or force through the conduit 2006 from the patient needle 2002). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic blood collection device disclosed by Bullington to be include the holder and needle to pierce a container as taught by Rogers to facilitate the collection of drawing of multiple samples under the vacuum force created by the pierced container (Rogers [0137]). One of ordinary skill in the art would recognize that substituting the known feature of a holder with a needle for connecting a fluid pathway to a blood collection device as taught by Rogers for the generic blood collection device disclosed by Bullington would yield only predictable results. 
Regarding Claim 19, modified Bullington teaches the method of claim 18 as described above, and Rogers further teaches wherein a diversion device ([0138], a blood sequestration device 2008) is integrated with the holder (See Fig. 20, sequestration device 2008 and holder 2004 are linked by conduit 2006).
[0138], a blood sequestration device 2008) and the holder ([0137], collection device 2004) are separate units (See Fig. 20, the holder and the sequestration device are separate units integrated together by the fluid conduit 2006).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record is Rogers (US 20180353117 A1), however, Rogers does not disclose “wherein the internal conduit comprises a tube and a conduit formed in the filter, and wherein a portion of the tube is positioned within a tube receptacle formed in the filter.” Rogers instead discloses a lumen within the filter that forms the internal conduit. No prior art located during the search taught, singly or in combination, a tube coaxial with an outlet that extends into a chamber from a filter for the purpose of sequestering an initial volume of blood.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (US 20090227953 A1) discloses a device with a chamber that captures a volume of blood for visualization. However, the internal conduit is spaced close enough to the inlet that blood flows simultaneously to the chamber and to the outlet.
Rogers (US 20170020427 A1) discloses a device wherein blood follows the path of least resistance in a sequestration device to displace air within a chamber to seal an initial volume of blood. Blood then flows through a conduit to an outlet. However, these fluid flow paths are branches having different diameters to control the fluids path and are not coaxial.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/               Examiner, Art Unit 3791